Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Response to Amendment
Applicant's reply of 01/03/2022 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities: it is assumed the following edit would be appropriate: 
delete - - perform, by a design optimization unit of the processor, through a user terminal, - -;
’perform, by a design optimization unit of the processor, through the web portal,’”.  If Applicant finds this to be accurate, appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 
Such claim limitation(s) is/are: 
“a need reception unit of the processor, [to receive] as need information…” in claims 1 and 2;
“a design information unit of the processor [to disclose] the need information…” in claims 1 and 2;
“a design optimization unit of the processor [to perform] a design of the predetermined product based on one or more pieces of the design information…” in claims 1 and 2;
“a component information reception unit of the processor [to receive] information…” in claims 1 and 2;
“a flow progress control unit of the processor, [to control] progress of a flow….” in claim 1;
 “a feedback information acquisition unit of the processor, [to acquire] feedback I	information...” in claim 2; and,
“a president evaluation unit of the processor, [to provide] evaluation….” in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These claims utilize a design optimization unit that performs its function based on one or more pieces of design information.  The specification does not provide an adequate written description of the invention that is sufficient to show possession of the claimed concept.  The specification does not disclose anything about how the claimed processor/system goes about performing the steps of: perform, by a design optimization unit of the processor, through a user terminal, a design of the predetermined product based on one or more pieces of the design information, wherein the one or more pieces of the design information includes priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information.
This process is defined within the Specification, at [0031], as “…consideration is given to priorities based on individual abilities (for example, productivity, scale and technical capabilities) of the members who participate in the product A development project, the amount of money which is invested in the product A development project and the like.”  In addition, it is disclosed that, “Furthermore, the processing of one or more pieces of design information selected such as the improvement of one or more pieces of design information selected, the addition of a predetermined item and the combination of one or more pieces of design information selected can also be included in the optimization. Furthermore, the selection of the user U who makes a design for the product A and the selection of the user U who allocates parts of the design can also be included in the optimization of the design.”  Also see [0031].  
It is unclear how the design optimization unit performs this method.  The disclosure provides information to be used (prioritized); however, no disclosure of the unit combining information, calculating the optimized design, or even receiving, sharing, or evaluating the information is present.  Therefore, it is unclear how to carry out the optimization process.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: any that define the method used to “…perform a design of the predetermined product based on one or more pieces of the design information, wherein the one or more pieces of the design information includes priorities based on….” 
What is missing is some formula or algorithm that would show how the claimed invention achieves the claimed result of having the design optimization design and optimize that design based on the claimed pieces of design information.  It is understood that the claimed elements, taken alone and in combinations, play a part in the design and manufacture of any product.  What is not known by the instant application’s disclosure, is what exactly are the “priorities” of each piece of design information, and how the priorities weigh against each other when being used to design, and optimize the design, of a product.  An algorithm, formula, or description of how these pieces of design information are used (alone and/or in combination) to effectuate a design of a predetermined product would be useful.  As claimed, one skilled in the art would not know when infringing the use of these several understood design parameters.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a device, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite a process to manufacture a product based on the collaborative input from a plurality of information providers.  This manufacturing process relates to the economy and commerce, and is therefore a fundamental economic practice or principle.  The claims also recite a manner in which to perform marketing or sales activities and business relations, which are commercial interactions. Both of these aforementioned examples are depictive of commercial interactions. 
These claims also recite following rules or instructions, (designing a product based on specifications and plans), which is considered managing personal behavior or relationships or interactions between people. Further to this point, the collaborative context described (plurality of participants) is illustrative of social activities among humans, and is deemed to also be managing personal behavior or relationships or interactions between people.  All the examples above are therefore viewed as contained within the certain methods of organizing human activity grouping of abstract ideas as identified by the 2019 PEG.

Claims 1 and 2 are similar and recite the abstract idea by the elements of:
support processing for manufacturing a predetermined product based on a plurality of pieces of information provided by a plurality of participants, comprising: receive, from a need provider who desires to manufacture the predetermined product, as need information, information indicating that there is a need for a development of the predetermined product, wherein the need provider announce[s] the need for the development of the predetermined product; 
disclose, the need information and receive[], as design information, respective information for designing the predetermined product that is provided from each of a predetermined one or more participants among the participants, wherein the need provider uploads the design information; 
perform, a design of the predetermined product based on one or more pieces of the design-2-Attorney Docket No. 00271.0014.00USApplication No.16 625,424 information, wherein the one or more pieces of the design information includes priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information; 
receive, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants; and,
obtain real-time result for product development by cooperation of a plurality of users;
acquire, feedback information; and,
provide, real-time evaluation on the feedback information.  

These claims describe actions inherent in the process to manufacture a product based on the collaborative input (including feedback) from a plurality of information providers; which is also aptly described as a manner in which to perform marketing or sales activities and business relations; and, rules or instructions to be followed. The recitations to a plurality of users and obtaining feedback are examples of the social interactions required for this process.  Hence, the claims illustrate the abstract ideas identified above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: 
an information processing device;
a web portal;
a processor and a memory for storing instructions, 
a terminal;
a need reception unit;
a design information reception unit;
a design optimization unit;
a component information reception unit;
a flow progress control unit;
a feedback information acquisition unit; and,
a president evaluation unit.
These additional elements simply instruct one to practice the abstract ideas identified above utilizing devices and units, a web portal and a terminal, a processor, memory, and instructions, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.
Therefore, for the reasons set above, claims 1 and 2 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte (US 20150055085), hereinafter, Fonte, further in view of Nick (US 6,003,0012), further in view of Kall (US 20030149608), hereinafter, Kall.
Regarding claim 1, Fonte describes a method and system to manufacture custom personal products on demand that are best suited to the needs and preferences of a user.  Fonte discloses a processor and a memory for storing instructions, when executed, causing the processor to: receive, by a need reception unit of the processor, through a web portal, from a need provider who desires to manufacture the predetermined product, as need information, information indicating that there is a need for a development of the predetermined product, wherein the need provider operates a user terminal to announce the need for the development of the predetermined product; and    , disclose, by a design information reception unit of the processor, through the web portal, the need information and which receives, as design information, respective information for designing the predetermined product that is provided from each of a predetermined one or more participants; (““…the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles.”)  See [0002].
Not disclosed by Fonte is perform, by a design optimization unit of the processor, through a user terminal, a design of the predetermined product based on one or more pieces of the design information; 
receive, by a component information reception unit of the processor, through the web portal, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants; and, 
control, by a flow progress control unit of the processor, through the web portal, progress of a flow of processing of the need reception unit, the design information reception unit, the design optimization unit and the component information reception unit, respectively, to obtain real-time result for product development by cooperation of a plurality of users.

However, Nick discloses a design optimization unit of the processor, through a user terminal, a design of the predetermined product based on one or more pieces of the design information; 
Nick also discloses receive, by a component information reception unit of the processor, through the web portal, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants.  (“…“management identifies a subset of the product configurations, modules, components, and parts that in various combinations satisfy a majority (typically about 80%) of the customer needs.”); at [7:49 – 52]; and,  (“…management standardizes and streamlines a process of ordering and manufacturing standard designs using the standard configurations, modules, components, and parts. In other words, a first step in order taking and processing is to determine whether or not the desired product specifications can be met using any of the standard configurations, modules, components, and parts.”); at [7:57 – 60].   See also Figure 1, showing product configurations and components.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include optimization and information flow per the method of Nick, and use this information within Fonte’s method and system to manufacture custom products because this data is perhaps the most important driver required in the manufacture of a custom product.  Fonte is building a custom product per the user’s needs, and Nick adds the next obvious steps of utilizing optimization (best methods) to produce that product in the most efficient manner.

However, Kall discloses 
control, by a flow progress control unit of the processor, through the web portal, progress of a flow of processing of the need reception unit, the design information reception unit, the design optimization unit and the component information reception unit, respectively, to obtain real-time result for product development by cooperation of a plurality of users.
  Kall details a (“Collaborative Manufacturing Executive Systems (CMES) are the key to extending the principles of e-business throughout the enterprise. The extended enterprise is the core business, and the web of suppliers, partners, alliances, and customers in which the business participates.”).  See [0068].  Kall adds; (“Further, CMES deals with communication, and how to optimize the bi-directional flow of that information to and from the operating units of an enterprise. Collaborative MES opens that bi-directional flow of information to the entire strategic value chain of the extended enterprise. As shown in FIG. 9, in an extended enterprise, real-time integration with the business decision making sector and the production line and process decision sector is made possible utilizing a CMES application.”)  See [0069].  Lastly, Kall describes; (“…the invention provides a system and method for providing a work flow from a business decision making layer to a production line and decision-making layer; and implementing a real-time integration of said work flow.”)  See [0016].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize real-time flow of information among a plurality of groups per the method of Kall, and use this information within Fonte’s method and system to manufacture custom products because this method helps support the modern method of custom product development, as any e-business (collaborative network environment) would appreciate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte, in view of Nick.
Regarding claim 2, Fonte describes a method and system to manufacture custom personal products on demand that are best suited to the needs and preferences of a user.  Fonte discloses a processor and a memory for storing instructions, when executed, causing the processor to: receive, by a need reception unit of the processor, through a web portal, from a need provider who desires to manufacture the predetermined product, as need information, information indicating that there is a need for a development of the predetermined product, wherein the need provider operates a user terminal to announce the need for the development of the predetermined product; and    , disclose, by a design information reception unit of the processor, through the web portal, the need information and which receives, as design information, respective information for designing the predetermined product that is provided from each of a predetermined one or more participants; (““…the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles.”)  See [0002].
Fonte details, a display configured to display image data to a user; a manufacturing system configured to produce a custom product; a digital storage device to store instructions for creating and previewing custom product; a processor configured to execute the instructions to perform the method including: acquiring, using at least one computer system, image data of a user; determining, using at least one computer system, anatomic details and/or dimensions of the user; configuring (e.g., custom shape, size, dimensions, colors, finish, etc.)…”).  See [0041].  Lastly, Fonte has; (“Optimal values may vary based other factors entered by the user…  These user-defined preferences may be used to alter the optimal parameters during the customization process.”)  See [0186].  

Not disclosed by Fonte is perform, by a design optimization unit of the processor, through a user terminal, a design of the predetermined product based on one or more pieces of the design information; 
receive, by a component information reception unit of the processor, through the web portal, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants; and, 

However, Nick discloses a design optimization unit of the processor, through a user terminal, a design of the predetermined product based on one or more pieces of the design information; when further detailing specifications of products and the product line maturation. See [6:55-65]. Nick discloses, (“customers indicate the product specifications”, i.e., the design information, and “an inherent process of product evolution and gradual, incremental improvements.”)  See [6:55-65].  This evolution and improvement are analogous to optimization. Noting that optimization in the instant application, at [0039], refers to the design details and any reference information of the product. Nick adds, (“Further optimization occurs when “management revises the product specifications to more precisely correspond to the actual needs of the groupings of customers”, [7:33]; and “the existing product configurations, modules, components, and parts are evaluated in view of the revised specifications. This evaluation is done to determine whether some of the existing product configurations, modules, components, and parts are no longer needed, to determine whether to design entirely new product configurations, modules, components, and parts to better satisfy the customers' actual needs, and then to organize and rank the product configurations, modules, components, and parts on a scale of those that are most likely to be used to satisfy the customers' actual needs to those that are least likely to be used to satisfy the customers' actual needs”), [7:36 – 47].
Nick also discloses receive, by a component information reception unit of the processor, through the web portal, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants.  which receives information on each of a plurality of components when further explaining management activities. (“…“management identifies a subset of the product configurations, modules, components, and parts that in various combinations satisfy a majority (typically about 80%) of the customer needs.”); at [7:49 – 52]; and,  (“…management standardizes and streamlines a process of ordering and manufacturing standard designs using the standard configurations, modules, components, and parts. In other words, a first step in order taking and processing is to determine whether or not the desired product specifications can be met using any of the standard configurations, modules, components, and parts.”); at [7:57 – 60].   See also Figure 1, showing product configurations and components.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include optimization and information flow per the method of Nick, and use this information within Fonte’s method and system to manufacture custom products because this data is perhaps the most important driver required in the manufacture of a custom product.  Fonte is building a custom product per the user’s needs, and Nick adds the next obvious steps of utilizing optimization (best methods) to produce that product in the most efficient manner.

Not disclosed by Fonte is 
acquire, by a feedback information acquisition unit of the processor, through the web portal, feedback information from the need reception unit, the design information reception unit, the design optimization unit and the component information reception unit, respectively; and,
provide, a president evaluation unit of the processor, through the web portal, real-time evaluation on the feedback information acquired by the feedback information acquisition unit.
However, Nick discloses;
acquire, by a feedback information acquisition unit of the processor, through the web portal, feedback information from the need reception unit, the design information reception unit, the design optimization unit and the component information reception unit, respectively; and,
provide, a president evaluation unit of the processor, through the web portal, real-time evaluation on the feedback information acquired by the feedback information acquisition unit.
 when detailing how management (“…conducts an in-depth review of the product line, including a study of the product offerings, a study of the manner in which the product is manufactured and sold, and extensive customer interviews to obtain information on the customers' actual needs.”); at [6:47 – 51]; and adds, these reviews (“…are used to identify and understand the actual needs of individual customers beyond what the customers indicate in the product specifications from the customers.”); at [6:54 – 56].  Also, (“Moreover, information obtained from the customer interviews about the actual needs of each customer may not appear important to each customer, but when the information is compiled with similar information from the other customers, there will emerge a pattern of general customer needs beyond those expressed in the customer specifications.”) See [7:14 – 21]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the evaluating of feedback per the method of Nick, and use this information within Fonte’s method and system to manufacture custom products because this is a common business practice of having one or very few key, high-ranking individuals within the organization have final approval authority.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Applicant first argues claim rejections under 35 U.S.C. § 101, beginning on page 6; based on the reasoning that follows, Examiner respectfully disagrees with Applicant’s statements.
Applicant’s initial argument, is a repeated statement arguing that “1) none of the claimed limitations…fall into mental processes…”  at page 7 of Remarks.  Examiner maintains a previous answer that no recitation to a mental process grouping of abstract idea was cited in the Final Office Action of 10/05/2021, thus, this argument is moot.  Examiner further notes that the amended claims were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more. See detailed analysis above.  Examiner adds that new language of “real-time result for product development by cooperation of plurality of users”, in claim 1, includes more language of information exchange, via a web portal, in the time required for the generic devices (processor) to perform their ordinary tasks.  In addition, the added language includes references to a collaborative effort, i.e., more social interactions among humans.  Thus, they add more language directed to the abstract idea, and not reflecting integration into a practical application.  

Regarding Applicant’s argument that the claim “recites a specific, not generic…[computer]”; this statement also is not persuasive.  Examiner has concluded above that the claimed elements amount to merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions and does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014).  See also MPEP 2106.07(b).  The generality of these components is defined by the Applicant, within the Specification, at [0077], “Hence, the information processing device (for example, the server 1 of Fig. 1) to which the present invention is applied preferably has the following configuration and can have various types of embodiments.”  See also Figures 7 and 8.  Therefore, the claims were determined to be directed to the abstract idea identified by the examiner. The result is linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Further analysis, under Step 2B of the eligibility path, leads to the conclusion that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. Many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.  See MPEP 2106.05(f).  Therefore, Examiner finds that Applicant’s argument that “amended claim 1 will pass both prongs of the revised Step 2A analysis…and thus be patent eligible” to be not persuasive.  

Applicant next argues, on page 8, that amended claim 2 will pass both prongs of the revised Step 2A analysis.  See Remarks, page 8.  Examiner respectfully disagrees with Applicant as most of the Applicant’s reasoning is similar as to those made for claim 1, above.  Based on Examiner’s discussion above, these arguments are not persuasive.  
Applicant argues newly added language of “…a president evaluation unit” and “real time evaluation on the feedback information acquired…” as helping to integrate into a practical application.  See pages 8 – 9.  Examiner respectfully disagrees and points to Applicant’s Specification, at [0061], which includes, “The president evaluation unit 109 provides the feedback information acquired by the feedback information acquisition unit 108 to the user terminal 2 operated by the president P. Then, the president evaluation unit 109 acquires, when the product A is evaluated through the WEB portal W based on the feedback information, information on the evaluation as the evaluation information. The evaluation information acquired by the president evaluation unit 109 is stored in the evaluation DB 402.”  This is interpreted to mean data is gathered, (acquired), via the Internet (WEB portal), and stored at a database.  This definition leads the Examiner to understand these limitations as sending data over the Internet and storing it at an ordinary database.  As detailed above, this does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  Examiner adds the concept of feedback, particularly, if conceived or developed from the President, (a human, as illustrated in Fig. 3), would be more social interaction, or more precisely, be a facet of the abstract idea itself.  Thus, this claim limitation does not add for integration into a practical application as purported by the Applicant.  

Applicant next argues claim rejections under 35 U.S.C. § 102, beginning on page 9.  In view of Applicant’s amendments to the claims, and a new 35 U.S.C. § 103 rejection detailed in this Office Action, this argument is considered moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guo (US20160225193) discloses a method and system for communicating product development information.  Hughes (US20070180416) has a system and method for design development.  Iwata (US20120053905) discloses a design workflow apparatus, method, and program.  Khormaee (US20100094761) details a method for user driven product design and development.  Park (US20150356507) describes a method for providing total solution in which product design, design community, product manufacturing through design, and marketing are carried out online.  Planalp (US20020143726) has a system and method for managing product development.  Sinor (US20120084212) discloses a method and apparatus for efficient implementation of design changes.  Sitrick (US20160283456) details systems and methodologies providing controlled collaboration among a plurality of users.  Smith (US20120010922) describes a co-creation design process for creating consumer goods.  Staples (US20060253480) discloses a collaborative design process for a design team, outside suppliers, and outside manufacturers.  Teller (US 8,229,715) details a system and method for facilitating collaboration in the design, analysis, and implementation of a structure.  Von Den Steinen (US20150066588) has a method for redesigning one or more product or process parameters of a manufactured article.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687